DETAILED ACTION

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance: 

Regarding claim 1: 
The best prior art, US 2011/0268251 (He 251), disclose an X-ray diffractometer for the collection of X-ray diffraction data from a sample, comprising: 
an X-ray source that emits a divergent X-ray beam having a substantially fixed width in a first direction and a thickness in a second direction perpendicular to the first direction that increases proportionally to a distance from the source, the source being positioned relative to the sample such that the beam illuminates a two-dimensional area of a surface of the sample (404); 
an X-ray detector that detects an X-ray signal diffracted from the sample across a one-dimensional detection area (422 and 424); and 
a positioning mechanism for repositioning at least one of the source and detector so as to allow for collection of the diffracted X-ray signal by the detector at a plurality of relative angular positions of the source, detector and sample, said detected X-ray signal being used to form a multi-dimensional dataset indicative of X-ray intensities in said one-dimensional detection area for each of said relative angular positions (Fig. 4, [0003]-[0005], goniometer).
The prior art, US 2006/0093090 (He 090), disclose advantages of selecting a line detector for an X-ray diffractometer [0024].
However, the prior art of record fail to teach the details of repositioning at least one of the source and detector along a circular path, with said one-dimensional detection area being parallel to a tangent of said circular path, so as to allow for collection of the diffracted X-ray signal by the detector at a plurality of relative angular positions of the source.  Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 2-10 are allowed by virtue of their dependence.

Regarding claim 11: 
The best prior art, US 2011/0268251 (He 251), disclose a method of collecting X-ray diffraction data from a sample, the method comprising: 
illuminating the sample with an X-ray source that emits a divergent X-ray beam having a substantially fixed width in a first direction and a thickness in a second direction perpendicular to the first direction that increases proportionally to a distance from the source, the source being positioned relative to the sample such that the beam illuminates a two-dimensional area of a surface of the sample (Fig. 4, via 404); 
detecting, with an X-ray detector, an X-ray signal diffracted from the sample across a one-dimensional detection area (Fig. 4, via 422 and 424); and 
repositioning at least one of the source and detector with a positioning mechanism so as to allow for collection of the diffracted X-ray signal by the detector at a plurality of relative angular positions of the source, detector and sample, said detected X-ray signal being used to form a multi-dimensional dataset indicative of X-ray intensities in said one-dimensional detection area for each of said relative angular positions (Fig. 4, via goniometer).
The prior art, US 2006/0093090 (He 090), disclose advantages of selecting a line detector for an X-ray diffractometer [0024].
along a circular path, with said one-dimensional detection area being parallel to a tangent of said circular path, so as to allow for collection of the diffracted X-ray signal by the detector at a plurality of relative angular positions of the source.  Since the prior art fails to teach the details above, nor is there any reason to modify or combine prior art elements absent applicant’s disclosure, the claim is deemed patentable over the prior art of record. Claims 12-19 are allowed by virtue of their dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANI FOX whose telephone number is (571)272-3513. The examiner can normally be reached M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 

/DANI FOX/
Primary Examiner
Art Unit 2884



/DANI FOX/Primary Examiner, Art Unit 2884